Citation Nr: 1224259	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  94-36 268	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder.



WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1964 to September 1966. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 1992 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2009, the Veteran terminated representation by an attorney.  There is no record that the Veteran has appointed a new representative. 

On the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of service connection for posttraumatic stress disorder also encompassed other psychiatric disorders, that is, a single claim of service connection, not separate claims.  Although the Board has listed the claims separately, it is matter of convenience and not a legal determination on the procedural status of the claim.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

On the claim of service connection for posttraumatic stress disorder, since the Board's remand in February 2009, VA amended 38 C.F.R. § 3.304(f), pertaining to an in-service stressor based on fear of hostile military activity, which requires further procedural due process.




Also, the Veteran has described as an in-service stressor an incident in November 1964 on the Korean DMZ involving North Koreans.  The existing record does not show that a request has been made to verify the incident and further development under the duty to assist is needed.  The Board does appreciate the RO's efforts to develop the claim.

On the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder, due process also requires further development. 

Accordingly, the appeal is REMANDED for the following action:

1.  On the claim of service connection for posttraumatic stress disorder, ask the Department of Defense to verify any incident on the Korean DMZ, involving North Korean and American military police serving with the 545th MPABO 24 from August 1964 to December 1964, including a specific incident on or about November 23, 1964.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  If there is evidence of a confirmed in-service stressor, afford the Veteran a VA psychiatric examination, including psychological testing for posttraumatic stress disorder, to determine whether the Veteran has posttraumatic stress disorder related to the confirmed in-stressor only. 

The Veteran's file must be made available to the examiner for review.




3.  After the above development, adjudicate the claim of service connection for posttraumatic stress disorder, considering 38 C.F.R. § 3.304(f)(3), and the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder.  If the benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

